Summers, J.
The plaintiff seeks by this suit to have a trust declared in certain real estate in the city of Columbus, the title to which is in the name of her husband, the defendant, Henry A. Reinhard, and of which she avers she is in possession. She also asks to have the title transferred to her and to quiet her title against the trustee in bankruptcy of her husband.
The court of common pleas sustained a demurrer to the petition on the ground that it did not have jurisdiction of the subject matter and dismissed the plaintiff’s petition.
We think the court erred and the judgment is reversed, the demurrer is overruled and the case is remanded for further proceedings.
In Eyster v. Gafi, 91 U. S. 521, 525, Mr. Justice Miller says: “ The debtor of a bankrupt, or the man who contests the right to real or personal property with him, loses none of those rights by the bankruptcy of his adversary.
*434“ The same courts remain open to him in such contests, and the statute has not divested those courts of jurisdiction in such actions.”
See also the cases cited in the opinion, and Bardes v. Bank, 178 U. S. 524 [20 S. Ct. Rep. 1000]; Bryan v. Bernheimer, 181 U. S. 188 [21 S. Ct. Rep. 557]; Wall v. Cox, 181 U. S. 244 [21 S. Ct. Rep. 642.
Black on Bankruptcy, page 124, commenting upon section 23 of the bankrupt law, says : “ The bankruptcy act of 1867 contained no provisions conferring or recognizing jurisdiction in the state courts to entertain controversies between the assignee in bankruptcy and adverse claimants,” and points out that section 23 was purposely so drawn to give no occasion of doubt, and he says the true rule is stated in Eyster v. Gaff, supra.